Citation Nr: 0018861	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to restoration of a 100 percent rating for total 
thyroidectomy for poorly differentiated follicular carcinoma, 
currently rated 10 percent.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1983 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDING OF FACT

The veteran's cancer of the thyroid is currently in 
remission, but cessation of therapeutic treatment for 
residual disability has not occurred.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
total thyroidectomy for poorly differentiated follicular 
carcinoma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7914 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
is more severe than currently evaluated.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

Under Diagnostic Code 7914, a 100 percent disability rating 
is warranted for a malignant neoplasm of any specified part 
of the endocrine system.  The 100 percent rating shall 
continue beyond the cessation of any surgical, X- ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in the evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.119, Diagnostic Code 7914 (1999).

Under 38 C.F.R. § 3.105(e), the rules for reduction in 
compensation evaluation are stated.  Where the reduction in  
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary  will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  See also 38 U.S.C. 5112(b)(6) (West 1991 & Supp. 
1999).  

Also for application is Diagnostic Code 7903, for 
hypothyroidism.  Cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 
60 beats per minute), and sleepiness warrants a 100 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7914 (1999).  

The factual background of this case reveals that service 
connection for thyroidectomy was originally granted in a 
January 1994 rating decision, and a 100 percent rating was 
assigned.  The record shows that in April 1993, prior to 
service separation, the veteran underwent a thyroidectomy as 
a result of poorly differentiated follicular cancer on the 
left side.  He did well after the operation, but it was noted 
that he would require lifelong, continuous medication 
commencing in May 1993.  After several other rating 
decisions, the RO in a January 1998 rating decision reduced 
the 100 percent rating to 10 percent.  The veteran perfected 
this appeal.  The Board notes that the RO complied with the 
due process rules for reduction pursuant to 38 C.F.R. 
§ 3.105(e), and the same is not at issue here.  

VA hospital and outpatient treatment records show that the 
veteran was admitted in April 1994 and July 1996 for I-131 
ablation treatment.  The reasons for this treatment are 
explained further below. 

In April 1997, the veteran underwent VA examination for 
hypothyroidism.  The veteran's history of surgery for the 
follicular cell carcinoma was noted, and it was noted that, 
postoperatively, he did not require any calcium.  He was 
placed on Synthroid and did fairly well.  As mentioned above, 
the veteran had a follow-up scan at the VA hospital in 1994, 
which showed some residual in his neck.  He had ablation 
irradiation.  He had a bone scan in 1995, and another in 1996 
which showed some more residual.  He had another ablation and 
the scan following that showed that there was no residual at 
that time.  

The VA examiner, who was a medical doctor, explained that the 
veteran's thyroid medication was the problem in that he went 
from .25 to .1 up and down.  The examiner stated that if the 
doctors took him off thyroid medication, he had hyperthyroid 
activity, which was a little unusual.  He was having a 
difficult time stabilizing his thyroid drug.  The fact that 
the medication could not be properly stabilized, caused the 
veteran to be seen monthly at the VA Medical Center.  Those 
doctors were still unable to get a handle on complete 
control.  It was noted that the veteran did not get fatigued, 
and that he mostly got irritable and excited.  He was kind of 
nervous when the medicine was not exactly right.  If the 
medicine was under control, he settled down and became fairly 
normal, but that would last maybe six to eight months and 
then it became uncontrollable again.  On mental assessment, 
the examiner noted that the veteran was very alert and knew 
what was going on.  He did have to have continual thyroid 
medicine.  He did not have to have calcium.  He did not show 
any mixed edematous problems, and the disease at that time 
was probably in remission, according to the examiner.  His 
past history and review of systems was essentially normal.  

Objective findings revealed that the veteran's physical frame 
showed a well-developed, well-nourished male in no acute 
distress.  There was a scar on the thyroid gland excision, 
and there were no masses.  The neck was nontender.  The 
remainder of the physical examination is not reported here, 
but the examiner stated that "all in all, his physical 
examination is pretty good."  The diagnosis was status post 
total thyroidectomy for follicular cell carcinoma of the 
thyroid, status post irradiation ablation for residual 
carcinoma of the thyroid.  Under the heading of "Evaluate 
this disability," the examiner wrote:

This man, because of the inability to make his thyroid 
drug normal and not be up and down and irregular, still 
has residual disability for this total thyroidectomy.  
The cancer itself is in remission, but the inability for 
stabilization should necessitate a continuation of his 
disability.  

In July 1997, another of the veteran's VA physician's wrote a 
letter and indicated that he was going to be the veteran's 
endocrinology doctor for the next two years.  He noted that 
the veteran's current status was that the thyroid cancer was 
in apparent remission, and that the veteran required lifelong 
thyroid hormone replacement since the thyroid gland had been 
surgically removed and essentially destroyed by radioactive 
iodine ablative therapy.  The physician reported that the 
veteran's laboratory markers of thyroid function were 
currently acceptable. 

The veteran was seen at VA in June 1997 because he felt off 
balance and could not sleep at night.  No masses were felt in 
the neck, and the assessment included status post 
thyroidectomy.  The veteran was to follow-up in six months.  
The veteran was seen again at VA for treatment in July 1997, 
and December 1997.  

In February 1998, the veteran underwent a thyroid 
uptake/imaging at VA, and the impression was no evidence of 
metastatic activity.  In August 1998, the veteran's 
aforementioned VA endocrinology doctor spoke by telephone to 
the VA rating specialist concerning the veteran's condition.  
He stated that the veteran was on thyroid replacement 
medication and should basically be like any other person on 
replacement medication.  The veteran had had two thyroid 
cancer scans over the last two years, which were negative for 
a return of the cancer.  It was noted that the veteran needed 
to have a scan about every two years to check to make sure 
that the cancer had not returned.  To have the scan, however, 
he must be taken off of his medication, and would feel pretty 
bad until it could be resumed.  

In February 2000, the veteran testified at a personal hearing 
before a Member of the Board.  His wife also testified on the 
veteran's behalf.  The veteran spoke about his treatment at 
VA, his need for medication, and that at various times he 
took different dosages of the medication.  The veteran also 
discussed the reduction in his 100 percent rating, and the 
criteria on which the reduction was based.  

The Board has reviewed all of the evidence pertinent to the 
veteran's claim, and determines that, given the benefit of 
the doubt, the veteran is entitled to restoration of a 100 
percent evaluation for his service-connected total 
thyroidectomy for poorly differentiated follicular carcinoma 
disability.  When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt of resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

In this case, the evidence is in relative equipoise as to 
whether there is cessation of therapeutic treatment, even 
though the follicular thyroid cancer is currently in 
remission.  The VA examination and medical opinion in April 
1997 indicated that the veteran's condition was not 
controlled with medication.  As a result, it cannot be said 
that the veteran's therapy has stopped, since there is a 
problem with the stabilization of his thyroid medication.  
When he is off of the medication, he has hyperthyroid 
activity, which, according to the VA examiner in April 1997, 
is considered unusual.  Due to the inability for 
stabilization of the thyroid drug prescribed for his residual 
disability, it appears as though therapy, to that extent, 
continues.  On the other hand, the veteran's endocrinologist 
in August 1998 said that the veteran "should be like any 
other person" who is on replacement thyroid medication.  
However, as the examiner pointed out in April 1997, the 
cancer itself is in remission, but the inability for 
stabilization necessitates a continuation of the veteran's 
disability.  38 C.F.R. § 4.119, Diagnostic Code 7914 (1999).  
That being the case, restoration of the 100 percent 
disability rating is warranted.  


ORDER

Restoration of a 100 percent rating for total thyroidectomy 
for poorly differentiated follicular carcinoma is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  


		
	DEBORAH W. SINGLETON  
	Member, Board of Veterans' Appeals

 

